Section 1 of the ordinance in question, eliminating the parts not here necessary, makes it unlawful for "any person * * * to take orders * * * to sell within the corporate limits of the city of Cameron any merchandise for the purpose of making delivery * * * from any conveyance * * * while same is standing on any street, alley, or public place within the corporate limits of the city of Cameron." Section 2 of said ordinance is identical with that above quoted, save that it prohibits like acts on any street within the fire limits of said city.
In the motion for rehearing, it is insisted that the purpose of the ordinance was to prohibit trucks loaded with merchandise from standing on the streets while the said merchandise was being sold or orders taken for its sale, thereby interfering with the usual traffic on, and use of, the streets, and urges that the ordinance should be so construed. A further consideration of the ordinance confirms us in the view that, whatever may have been intended by it, the language in which the ordinance *Page 269 
is couched is such that no construction other than as given it in our original opinion would be justified.
The motion for rehearing is overruled.
Overruled.